Citation Nr: 0001217	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-00 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1991 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a back 
condition with claimed right leg numbness and feet numbness.  
In January 1996 the Board remanded this matter to the RO for 
further evidentiary development.  In April 1999 the veteran's 
representative notified the RO that the veteran had moved to 
Virginia and requested that her claims folder be transferred 
to the Roanoke, Virginia RO.  The record reflects that in May 
1999 the veteran's claims folder was transferred to the 
Roanoke RO.


FINDINGS OF FACT

1.  An x-ray dated in July 1996 showed that the veteran has 
spondylolysis on the left at L5-S1.

2.  During service the veteran was treated for low back pain, 
and was diagnosed with symptomatic spina bifida occulta of L-
5 and a weak or painful back.  

3.  A February 1991 Medical Board report found that the 
veteran's spina bifida occulta of L-5 and weak or painful 
back existed prior to enlistment and was mildly aggravated by 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

There is medical evidence showing that the veteran has a 
current low back disability, evidenced by x-rays taken during 
her VA examination in July 1996, which showed that she has 
spondylolysis on the left at L5-S1; thus, the first 
requirement for establishing a well-grounded claim of service 
connection has been established.  Caluza, supra.  As to the 
second requirement of Caluza, there must also be evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence).  During service the veteran 
complained of back pain that started in her neck and radiated 
through both shoulders down to her lower back.  The 
assessment was acute back pain and muscle strain.  She was 
subsequently admitted to the hospital for 10 days, and x-rays 
revealed a spinal bifida occulta defect of L-5.  She was re-
admitted to the hospital and the diagnosis was symptomatic 
spina bifida occulta of L-5 and weak or painful back.  On 
February 26, 1991 a Medical Board was convened and found that 
she had a weak or painful back and a demonstrable symptomatic 
spina bifida occulta, and that these conditions existed prior 
to enlistment.  It was also noted that this disqualifying 
condition, although mildly aggravated by a short period of 
military service, had not caused a physical disability due to 
the period of active military service.  Since there is 
evidence that her low back disability was aggravated during 
service, the second and third requirements of Caluza are 
satisfied.  


ORDER

The claim of entitlement to service connection for a low back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disability is well grounded, VA has a duty to assist 
the v in developing facts pertinent to her claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.103(a), 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support her claim includes obtaining medical records to which 
he has referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

The veteran contends that she has a low back disability which 
had an onset during service.  She claims that she had an 
upper back/neck condition prior to service for which she 
received treatment.  The record reflects that she received 
chiropractic treatment prior to service for thoracic and 
cervical conditions.  On a Report of Medical History dated 
February 7, 1991 she responded "yes" to having recurrent 
back pain, which was noted to be "mild" and "not 
disabling".  Service medical records show that she was 
discharged from service due to a weak or painful back and 
symptomatic spina bifida occulta at L5, which was mildly 
aggravated by service, with no physical disability caused by 
service.  

On VA examination in December 1991 the diagnoses were 
coccygeal pain related to the right lower extremity, not 
following a sciatic distribution.  An x-ray report provided 
an impression of "essentially negative lumbar spine".  
Private treatment records show that the veteran was treated 
for low back pain in 1992.  On VA examination in July 1996 
the diagnosis was chronic lower back pain with numbness of 
the anterior aspect of the right thigh.  An x-ray of the 
lumbosacral spine showed spondylolysis on the left at L5-S1.  

In an addendum to the VA examination in July 1996, the 
examiner indicated that the etiology of the veteran's lower 
back disorder and pain was "secondary to spondylosis of L5 
and S1".  The examiner opined that her lower back pain was 
"secondary to spina bifida which was unmasked during her 
Coast Guard training, carrying a heavy sack", and that it 
was "unlikely attributable to or any chronic worsening by 
service".  The examiner also opined that her back pain was 
"not likely caused or attributable or chronically worsened 
by the service".  

It is unclear, based on the current evidence of record, as to 
the correct diagnosis for the veteran's current low back 
disability.  Her low back condition has been variously 
diagnosed as spina bifida occulta at L5, spondylolysis, and 
spondylosis.  It is also unclear as to the etiology of any 
current low back disability and whether it may be related to 
service.  Another VA examination is therefore required in 
order to clarify these discrepancies.

The record reflects that the veteran was scheduled for a VA 
examination in August 1999 and failed to report.  It is 
unclear whether the veteran received notification of this VA 
examination, as she changed her address in April 1999.  
Nonetheless, the Board notes that pursuant to 38 C.F.R. 
§ 3.655(a),(b), when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (1999). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have treated her for a 
low back disability since July 1996.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  

2.  The veteran should then be afforded a 
VA orthopedic/neurological examination to 
determine the nature and probable 
etiology of her low back disability.  The 
claims folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should obtain current x-rays 
of the veteran's low back.  The examiner 
should then 

a.  Clarify the current diagnosis 
for the veteran's low back 
disability, to include consideration 
of whether she has spina bifida 
occulta, spondylosis, or 
spondylolysis.  

b.  After reviewing the service 
medical records, render an opinion 
as to the proper diagnosis(es) for 
the veteran's low back disability 
during service.  The opinion should 
include an attempt to reconcile the 
various diagnoses of record.

c.  The examiner should also express 
an opinion as to the etiology of any 
current low back disability, to 
include whether any current low back 
disability is congenital in nature, 
or whether it existed prior to the 
veteran's period of service, or was 
initially manifested in service.  

d.  If the examiner ascertains that 
the veteran's current low back 
disability is congenital or pre-
existed service, then the examiner 
should indicate whether it is at 
least as likely as not that the low 
back disability increased in 
severity during her period of 
service.  

The examiner should explain the rationale 
for any opinions expressed.

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case and a reasonable 
period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



